DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This instant application 17/216302 is a divisional of the application 16/820401 filed on March, 16, 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5, 11-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nobbe et al. (US 2016/0087593) (hereafter Nobbe) in view of Gaucher et al. (US 2007/0164907) (hereafter Gaucher).
 	Regarding claim 2, Nobbe discloses a 
Paragraph [0026] In general, the socket structure (15) is designed to shield the antenna radiators from the surrounding materials and components of the package apparatus (10), thereby providing a closed EM environment allowing the antenna to be designed with a desired performance irrespective of the package structures and technologies. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher with the Nobbe, as a whole, so as to provide shielding structure to provide a closed electromagnetic environment for antenna such that the antenna performance not affected by packager material or components, the motivation is to allowing antenna to be independent from the multi-stack power amplifier material.
 	Regarding claim 3, Nobbe further discloses the packaged module of claim 2 wherein the antenna is a configured to transmit a radio frequency signal from the multi-mode power amplifier circuit (see, paragraph [0007] A power amplifier is an important component in many radio frequency (RF) systems, as the power amplifier is usually necessary to amplify an RF signal prior to transmitting the RF signal using an antenna, [0008], [0050]).
 	Regarding claim 4, the combined teachings further discloses the packaged module of claim 2 wherein the antenna is a multi-layer antenna (Gaucher, see, Fig. 2, antenna device, 14, [0052], multilayer antenna design).
 	Regarding claim 5, the combined teachings further discloses the packaged module of claim 2 wherein a first portion of the antenna is on a first side of the package substrate and a second portion of the antenna is on a second side of the package substrate, the second side opposing the first side (see, Gaucher, fig. 2, antenna device, 14, antenna tips 21, 21b on one side of the layer and the part, 20 is on the second side of the layer which are opposite to each other, paragraph [0052], multilayer antenna design).
 	Regarding claim 11, the combined teachings further discloses the packaged module of claim 2 wherein the radio frequency shielding structure includes a plurality of wire bonds disposed between the antenna and the front-end integrated circuit (see, Gaucher, paragraph [0025], a portion of the integrated antenna device (14) extends past a side edge of the socket structure (15) and is disposed above the active surface of the chip (12). A solder ball connector (16) provides an electrical connection between a contact I/O pad on the active surface of the chip (12) and an antenna feed structure formed on the integrated antenna device (14), for example. The apparatus (10) further comprises wire bonds (17) that provide electrical connections (for I/O signals and power) between bond pads on the active surface of the IC chip (12) and appropriate connectors/pads/leads of the package frame (11). The package (10) includes a package mold (18) (or package encapsulation), which can be formed using known plastic materials for forming the package encapsulation layer (18), note that wire bond is well known to connect an IC to other electronics or to connect to other device which is most cost effective and flexible interconnect technology to assemble vast majority of semiconductor packages, paragraph [0026], the socket structure (15) is designed to shield the antenna radiators from the surrounding materials and components of the package apparatus (10), thereby providing a closed EM environment allowing the antenna to be designed with a desired performance irrespective of the package structures and technologies).
 	Regarding claim 12, the combined teachings further discloses the packaged module of claim 2 wherein the radio frequency shielding structure includes wire bond walls disposed around at least two sides of the front-end integrated circuit (see, Gaucher, Figs. 1 and 2, a portion of the integrated antenna device (14) extends past a side edge of the socket structure (15) and is disposed above the active surface of the chip (12). A solder ball connector (16) provides an electrical connection between a contact I/O pad on the active surface of the chip (12) and an antenna feed structure formed on the integrated antenna device (14), for example. The apparatus (10) further comprises wire bonds (17) that provide electrical connections (for I/O signals and power) between bond pads on the active surface of the IC chip (12) and appropriate connectors/pads/leads of the package frame (11). The package (10) includes a package mold (18) (or package encapsulation), which can be formed using known plastic materials for forming the package encapsulation layer (18) note that wire bond is well known to connect an IC to other electronics or to connect to other device which is most cost effective and flexible interconnect technology to assemble vast majority of semiconductor packages, paragraph [0026], the socket structure (15) is designed to shield the antenna radiators from the surrounding materials and components of the package apparatus (10), thereby providing a closed EM environment allowing the antenna to be designed with a desired performance irrespective of the package structures and technologies).
 	Regarding claim 13, the combined teachings further discloses the packaged module of claim 2 wherein the radio frequency shielding structure includes a shielding layer substantially parallel to the package substrate, and the front end integrated circuit is disposed between the shielding layer and the package substrate (see, Gaucher, paragraph [0025], (see, Figs. 1 and 2, a portion of the integrated antenna device (14) extends past a side edge of the socket structure (15) and is disposed above the active surface of the chip (12). A solder ball connector (16) provides an electrical connection between a contact I/O pad on the active surface of the chip (12) and an antenna feed structure formed on the integrated antenna device (14), for example. The apparatus (10) further comprises wire bonds (17) that provide electrical connections (for I/O signals and power) between bond pads on the active surface of the IC chip (12) and appropriate connectors/pads/leads of the package frame (11). The package (10) includes a package mold (18) (or package encapsulation), which can be formed using known plastic materials for forming the package encapsulation layer (18), paragraph [0026], the socket structure (15) is designed to shield the antenna radiators from the surrounding materials and components of the package apparatus (10), thereby providing a closed EM environment allowing the antenna to be designed with a desired performance irrespective of the package structures and technologies).
Regarding claim 14, the combined teachings further discloses the packaged module of claim 13 further comprising a protective layer over the shielding layer such that the shielding layer is disposed between the protective layer and the front-end integrated circuit (see, Gaucher, paragraph [0025], a portion of the integrated antenna device (14) extends past a side edge of the socket structure (15) and is disposed above the active surface of the chip (12). A solder ball connector (16) provides an electrical connection between a contact I/O pad on the active surface of the chip (12) and an antenna feed structure formed on the integrated antenna device (14), for example. The apparatus (10) further comprises wire bonds (17) that provide electrical connections (for I/O signals and power) between bond pads on the active surface of the IC chip (12) and appropriate connectors/pads/leads of the package frame (11). The package (10) includes a package mold (18) (or package encapsulation), which can be formed using known plastic materials for forming the package encapsulation layer (18), do not explicitly disclose protective layer however, its well-known and official notice taken (see Yamazaki et al. (US 2005/0045729), paragraphs [0127]- [0129], [0127] A protective layer 531 is formed over the second interlayer insulating film 519 to cover the wirings 520 to 522, the spacer 523 and the orientation film 524 as shown in FIG. 11A. A material which can protect a thin film integrated circuit and a display device in bonding or separating a second substrate 533 later and which can be removed after separating the second substrate 533, is used as the protective layer 531. For example, the protective layer 531 can be formed by coating an epoxy, acrylate, or silicone resin that is soluble in water or alcohol, over the whole surface, motivation is to protect the integrated circuit, which is well known to one of ordinary skilled in the art).
Regarding claim 16, Nobbe discloses a the front-end integrated circuit (see, Fig. 9C, paragraph [0008]) including a multi-mode power amplifier circuit that includes a stacked output stage including a transistor stack of two or more transistors (Fig. 10A, the 910 amplifier with the multiple transistors, 1017 and 1015), and a bias circuit that controls a bias of at least one transistor of the transistor stack based on a mode of the multi-mode power amplifier circuit (see, Fig. 10A, bias, 1007); and an antenna on the package substrate external to the radio frequency shielding structure (see, paragraph [0050], antenna for transmission), and a transceiver in communication with the front end integrated circuit (see, paragraph [0049], [0100], [0110], amplifier and receiver). But, Nobbe does not explicitly disclose a packaged module and the module including a radio frequency shielding structure; a front-end integrated circuit positioned in an interior of the radio frequency shielding structure. However, in same field of endeavor, Gaucher teaches in paragraph [0009], the integrated antenna is mounted to an antenna socket structure that is designed to shield antenna radiator elements from packaging materials and components and provide a closed electromagnetic environment for the antenna radiators. Also, see, claim 1 description, wherein the substrate is mounted to the antenna socket device; and a package mold, wherein the substrate mounted to the antenna socket device provides a closed EM (electromagnetic) environment for the antenna such that antenna performance is not affected by package materials or components. Paragraph [0026] In general, the socket structure (15) is designed to shield the antenna radiators from the surrounding materials and components of the package apparatus (10), thereby providing a closed EM environment allowing the antenna to be designed with a desired performance irrespective of the package structures and technologies. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher with the Nobbe, as a whole, so as to provide shielding structure to provide a closed electromagnetic environment for antenna such that the antenna performance not affected by packager material or components, the motivation is to allowing antenna to be independent from the low noise and multi-stack power amplifier material.

8.	Claims 6, 7, 8, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nobbe and Gaucher and further in view of Thompson et al. (US 6873211) (hereafter Thompson).
 	Regarding claim 6, Nobbe does not explicitly disclose the packaged module of claim 2 wherein the multi-mode power amplifier circuit further includes a bias circuit configured to bias a transistor of the transistor stack to a linear region of operation in a first mode, and as a switch in a second mode.	However, in same field of endeavor, Thompson col. 2 lines 3-18, According to an exemplary embodiment, a circuit arrangement includes a multi-mode bias circuit having a control voltage input, a mode control input for selecting between a linear mode and a saturation mode, and a bias output. The circuit arrangement further includes an amplifier having a bias input connected to the bias output of the multi-mode bias circuit, the amplifier having an RF input and an RF output. The multi-mode bias circuit causes the amplifier RF output power to be proportional to the RF input power when the mode control input selects the linear mode. Conversely, the multi-mode bias circuit causes the amplifier RF output power to be determined by the voltage at the control voltage input when the mode control input selects the saturation mode., see, claim 11, a biasing means for causing an amplifier to operate in a linear mode or a saturation mode; said biasing means comprising a controlled current source, said controlled current source being enabled in said linear mode and being disabled in said saturation mode; said biasing means further comprising a switch coupled to a control voltage input, said switch being closed in said saturation mode and being open in said linear mode. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Thompson with the Nobbe and Gaucher, as a whole, so as to use biasing means to causing the amplifier to be operate in a linear or saturation mode, the motivation is to provide multi-mode bias circuit for power amplifier. 
 	Regarding claim 7, the combined teachings further discloses the packaged module of claim 6 wherein the second mode is associated with a lower power than the first mode (see, Thompson, col. 2 lines 3-18, According to an exemplary embodiment, a circuit arrangement includes a multi-mode bias circuit having a control voltage input, a mode control input for selecting between a linear mode and a saturation mode, and a bias output. The circuit arrangement further includes an amplifier having a bias input connected to the bias output of the multi-mode bias circuit, the amplifier having an RF input and an RF output. The multi-mode bias circuit causes the amplifier RF output power to be proportional to the RF input power when the mode control input selects the linear mode. Conversely, the multi-mode bias circuit causes the amplifier RF output power to be determined by the voltage at the control voltage input when the mode control input selects the saturation mode., claim 11, a biasing means for causing an amplifier to operate in a linear mode or a saturation mode; said biasing means comprising a controlled current source, said controlled current source being enabled in said linear mode and being disabled in said saturation mode; said biasing means further comprising a switch coupled to a control voltage input, said switch being closed in said saturation mode and being open in said linear mode, fist mode is saturation so maximum voltage reached which is higher).
 	Regarding claim 8, the combined teachings further discloses the packaged module of claim 6 wherein the stacked output stage is configured to receive a supply voltage, the supply voltage having a lower voltage level in the second mode relative to the first mode (see, Thompson, col. 2 lines 3-18, According to an exemplary embodiment, a circuit arrangement includes a multi-mode bias circuit having a control voltage input, a mode control input for selecting between a linear mode and a saturation mode, and a bias output. The circuit arrangement further includes an amplifier having a bias input connected to the bias output of the multi-mode bias circuit, the amplifier having an RF input and an RF output. The multi-mode bias circuit causes the amplifier RF output power to be proportional to the RF input power when the mode control input selects the linear mode. Conversely, the multi-mode bias circuit causes the amplifier RF output power to be determined by the voltage at the control voltage input when the mode control input selects the saturation mode.,  claim 11, a biasing means for causing an amplifier to operate in a linear mode or a saturation mode; said biasing means comprising a controlled current source, said controlled current source being enabled in said linear mode and being disabled in said saturation mode; said biasing means further comprising a switch coupled to a control voltage input, said switch being closed in said saturation mode and being open in said linear mode, the first mode is saturation mode where the maximum voltage level).
	Regarding claim 19, Nobbe disclose a method of radio frequency signal transmission, the method comprising: amplifying a radio frequency signal with a multi-mode power amplifier circuit (see, Fig. 10A, power amplifier, 910 controlled by a bias, 1007) designed with a desired performance irrespective of the package structures and technologies. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Gaucher with the Nobbe, as a whole, so as to provide shielding structure to provide a closed electromagnetic environment for antenna such that the antenna performance not affected by packager material or components, the motivation is to allowing antenna to be independent from the low noise and multi-stack power amplifier material. The combined teachings do not explicitly disclose transistor stack including a transistor biased in a linear mode of operation in the first mode; biasing the transistor of the transistor stack to operate as a switch for a second mode; amplifying the radio frequency signal with the multi-mode power amplifier circuit in the second mode; However, in same field of endeavor, Thompson, see, claim 11, a biasing means for causing an amplifier to operate in a linear mode or a saturation mode; said biasing means comprising a controlled current source, said controlled current source being enabled in said linear mode and being disabled in said saturation mode; said biasing means further comprising a switch coupled to a control voltage input, said switch being closed in said saturation mode and being open in said linear mode. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Thompson with the Nobbe and Gaucher, as a whole, so as to use biasing means to causing the amplifier to be operate in a linear or saturation mode, the motivation is to provide multi-mode bias circuit for power amplifier.
 	Regarding claim 20, the combined teachings further disclose the method of claim 19 further comprising a supply voltage to the stacked output stage such that the supply voltage has a higher voltage level in the first mode than in the second mode (Thompson, see, col. 2 lines 3-18, According to an exemplary embodiment, a circuit arrangement includes a multi-mode bias circuit having a control voltage input, a mode control input for selecting between a linear mode and a saturation mode, and a bias output. The circuit arrangement further includes an amplifier having a bias input connected to the bias output of the multi-mode bias circuit, the amplifier having an RF input and an RF output. The multi-mode bias circuit causes the amplifier RF output power to be proportional to the RF input power when the mode control input selects the linear mode. Conversely, the multi-mode bias circuit causes the amplifier RF output power to be determined by the voltage at the control voltage input when the mode control input selects the saturation mode., claim 11, a biasing means for causing an amplifier to operate in a linear mode or a saturation mode; said biasing means comprising a controlled current source, said controlled current source being enabled in said linear mode and being disabled in said saturation mode; said biasing means further comprising a switch coupled to a control voltage input, said switch being closed in said saturation mode and being open in said linear mode).
 	Regarding claim 21, the combined teachings further discloses the method of claim 19 wherein the radio frequency shielding structure includes a plurality of wire bonds disposed between the antenna and the front-end integrated circuit (see, Gaucher, paragraph [0025], a portion of the integrated antenna device (14) extends past a side edge of the socket structure (15) and is disposed above the active surface of the chip (12). A solder ball connector (16) provides an electrical connection between a contact I/O pad on the active surface of the chip (12) and an antenna feed structure formed on the integrated antenna device (14), for example. The apparatus (10) further comprises wire bonds (17) that provide electrical connections (for I/O signals and power) between bond pads on the active surface of the IC chip (12) and appropriate connectors/pads/leads of the package frame (11). The package (10) includes a package mold (18) (or package encapsulation), which can be formed using known plastic materials for forming the package encapsulation layer (18)).

9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nobbe and Gaucher and further in view of Nobbe et al. (US 2014/0184334) (hereafter Nobbe’334).
 	Regarding claims 9 and 10, The packaged module of claim 2 wherein the stacked output stage is operable in at least three different modes and 10. The packaged module of claim 2 wherein the transistor stack includes at least three transistors in series. However, in same field of endeavor, Nobbe’334 teaches in Fig. 1, and paragraph [0092], envelope tracking amplifier (100) according to various embodiments of the present disclosure. By way of example and not of limitation, the envelope tracking amplifier (100) can comprise a stack of FETs (e.g., three FETs): a first FET (115), a second FET (120), and a third FET (155). Moreover, the first FET (115) can be referred to as a first subset of FET(s), and the second FET (120) and the third FET (155) (cascode) can be referred to as a second subset of FET(s). The skilled person will note that FETs (115), (120) and 155) are configured as a three-stage cascode amplifier (750). Teachings from other documents, such as U.S. Pat. No. US2011/0181360 A1, published on Jul. 28.sup.th, 2011, further describe stacked cascode amplifiers and methods to minimize output signal distortion by way, for example, of biasing the various gates of the transistors within the stack. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of Nobbe’334 with the Nobbe and Gaucher, as a whole, so as to use the three different transistors as taught in different modes, the motivation is to control the power amplifier gain based on the different bias voltage modes.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nobbe and Gaucher and further in view of Cebi et al. (US 2014/0009204) (hereafter Cebi).
 	Regarding claim 15, the combined teachings as a whole do not disclose the packaged module of claim 2 wherein the front-end integrated circuit is a semiconductor-on-insulator die. However, in same field of endeavor, see, Cebi, teaches, paragraph [0013], silicon-on-insulator die, [0016], [0017], packaged substrate. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Cebi with the Nobbe and Gaucher, as a whole, to incorporate the front-end system onto the semiconductor die attached to packaging structure, the motivation is to yield predictable results of improve the speed and lower the power consumption.
 	
11.	 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nobbe and Gaucher and further in view of Bashir et al. (US 2016/0099720) (hereafter Bashir).
Regarding claim 17, the combined teachings do not disclose wherein the wireless
communication device is an internet of things device. However, in same field of endeavor, Bashir
teaches [0115] a block diagram illustrating an example loT node incorporating the oscillator of the present invention is shown in FIG. 19. The example loT, generally referenced 950, comprises a plurality of nodes 990. The architecture of an example loT node 952 shown can be fully integrated as a System on Chip (SoC) on a single IC chip in nanoscale CMOS. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Bashir with the Nobbe, Gaucher, as a whole, to incorporate the communication device in IOT (internet of things) arrangements to improve the efficiency and accuracy.

 12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nobbe and Gaucher and further in view of Wang et al. (US 2016/0164476) (hereafter Wang).
 	Regarding claim 18, the combined teachings do not explicitly disclose the wireless communication device of claim 16 wherein the front end integrated circuit further includes a low noise amplifier and multi-throw switch; the multi-throw switch is configured to electrically connect the low noise amplifier to the antenna in a first state and to electrically connect the multi-mode power amplifier circuit to the antenna in a second state; and the low noise amplifier includes a first inductor, an amplification circuit, and a second inductor magnetically coupled to the first inductor to provide negative feedback to linearize the low noise amplifier. However, in same field of endeavor, Wang discloses a packaged module comprising: a low noise amplifier within a package (see, Fig. 3, 300, LNA), the low noise amplifier including a first inductor (see, Fig. 3, 302a), an amplification circuit (see, Fig. 3, the 304 transistors are amplification circuit), and a second inductor magnetically coupled to the first inductor to provide negative feedback to linearize the low noise amplifier (see, Fig. 3, 310b, second inductor, see abstract, the second inductor magnetically coupled to the first inductor which is interpreted as provide negative feedback to linearize the low noise amplifier, see, paragraph [0032], coupling the inductor, 302 to the inductors 308 and 310 improve the linearity of the amplifier and thus interpreted as linearize the low noise amplifier). See, Fig. 2, the LNA and power amplifiers connected to the antenna interfacing circuit, to transmit and receiver the signals respectively, [0017] In the exemplary design shown in FIG. 2, each receiver 230 includes an LNA 240 and receive circuits 242. For data reception, antenna 210 receives signals from base stations and/or other transmitter stations and provides a received RF signal, which is routed through an antenna interface circuit 224 and presented as an input RF signal to a selected receiver, such as via a first input signal path 225 to receiver 230pa or via a second input signal path 235 to receiver 230pk. Antenna interface circuit 224 may include switches, duplexers, transmit filters, receive filters, matching circuits, etc. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the Nobbe, Gaucher as a whole, so as to implement the front-end circuit with low noise amplifier having structure of inductors providing negative feedback, the motivation is to improve the linearity of the amplifier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        05/16/2022